AFFIRMED and Opinion Filed January 24, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00432-CV

     ANWAR KAZI, ZAMEER SACHEDINA, ROHIT SHARMA, AND
           WISEMAN INNOVATIONS, LLC., Appellants
                           V.
                MOHAMMAD SOHAIL, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-09713

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Garcia
                             Opinion by Justice Garcia
      This is an accelerated interlocutory appeal from a temporary injunction

enjoining appellants from altering or silencing the testimony of witnesses and

potential witnesses in disputes involving Mohammad Sohail. In a single issue with

several subsidiary issues, appellants argue that the trial court abused its discretion

by entering the complained-of order. We disagree and affirm the trial court’s order.

                                 I. BACKGROUND
      Sohail is one of the founders of and former CEO and director of Wiseman

Innovations, LLC (“Wiseman”), a Texas company. Anwar Kazi is a member and
director of Wiseman, and a managing member and CEO of a related entity, Sybrid

Health, LLC. Zameer Sachedina and Rohit Sharma are Wiseman officers and

directors. Sohail, Kazi, Sachedina, and Sharma all reside in Texas.

      In 2021, Sohail sued Wiseman, Kazi, Sachedina, and Sharma (collectively,

“appellants”) for fraud, fraudulent inducement, breach of contract, breach of

fiduciary duty, and abuse of process, requesting damages, declaratory relief,

recission, and specific performance. The lawsuit is premised on allegations that

appellants threatened Sohail and his family and lied to him to induce his

resignation and execution of a consulting agreement.

      After the lawsuit was filed, appellants filed a criminal complaint against

Sohail and his brother in Pakistan and had Sohail’s brother arrested. Then,

appellants attempted to have two individuals, Sajid Fiaz and Waleed Khaled, (both

of whom reside in Pakistan) give false testimony against Sohail. Sohail sought a

temporary restraining order and a temporary injunction seeking an end to witness

intimidation. The TRO application was supported by statements from Fiaz and

Khaled describing the threats to bring criminal charges against them, harm their

family members, and in Khaled’s case to “make an example out of him.”

      The trial court entered a TRO enjoining appellant from harassing,

intimidating, or influencing any witness or potential witness. In that order, the

court found that the TRO was necessary to preserve the status quo and avoid

imminent and irreparable harm.

                                        –2–
      The court subsequently conducted a temporary injunction hearing. Fiaz

testified about threats made by appellants and their agents in Pakistan in an effort

to pressure him to lie and fabricate evidence against Sohail. Fiaz refused to “create

false evidence” against Sohail and resigned from Wiseman. Fiaz was terrified, was

so distressed that his blood pressure spiked, and he was hospitalized for two days.

Sharma and others from Wiseman continued to call Fiaz and said that helping them

was necessary to protect Fiaz’s family. The appellants told Fiaz about how they

created a criminal case against Khalid and “put him in a situation where [he] could

not find anyone to hire him in Islamabad and that he would soon “be on a [travel

restriction list]” and unable to travel anymore. The court’s summary of Fiaz’s

testimony is supported by the record:

      Fiaz, was ordered to confirm and testify that he had helped Sohail
      violate company protocols, steal confidential information, and gain
      access to emails and data belonging to Sybrid Health, LLC, among
      other things. Fiaz refused. When he did, Wiseman’s agents in Pakistan
      and Mr. Sharma from the United States, threatened Mr. Fiaz and his
      family. He was told that if he did not comply and say what they
      wanted him to say about Sohail’s theft and access to emails, he too
      would be made an example of like Waleed Khalid before him, and
      that his safety was in danger and that of his family because “Wiseman
      is very powerful” and “Sohail would not be able to protect [him].”
      Instead, they promised they would “protect him” if he simply “told the
      truth” — which meant making allegations that Mr. Fiaz believed were
      false. Mr. Fiaz had to be taken to the hospital emergency room to
      quell his panic over these threats. He was then threatened again that
      he would go to “Jenna" which means heaven. He resigned via letter to
      the Board of Wiseman, citing these threats and his unwillingness to lie
      in order to support the false accusations against Mr. Sohail. He asked
      that he only be contacted through counsel, and not directly. But


                                        –3–
      Defendants continued to contact him directly and withheld
      compensation due him.

      The court found Fiaz’s testimony “credible enough to raise a serious concern

that the judicial process needs to be protected from this type of interference,” and

“an assault on witnesses whose testimony stands to be compromised or spoliated,

which the Court deems a grave assault on both the integrity of the judicial process

as well as on its jurisdiction over the matters before it.” Finding that the requested

injunctive relief was available as an equitable remedy through the court’s inherent

power and was necessary “to protect the integrity of the judicial process and [the]

court’s jurisdiction,” the trial court entered the temporary injunction order that is

the subject of this appeal.

                                    II. ANALYSIS
      Appellants argue that the trial court abused its discretion by entering the

temporary injunction because: (i) it fails to adequately specify the individuals

appellants are enjoined from harassing or intimidating, (ii) it is overly broad

because it enjoins lawful activity, including legitimate business communications,

and is therefore an unconstitutional prior restraint on speech, (iii) appellee failed to

show a probable right to relief and irreparable harm, (iv) the order improperly

includes a non-party who was not served with notice of the hearing, and (v) the

injunction violates principles of international comity by hindering a criminal

investigation in Pakistan.



                                          –4–
A.    Standard of Review and Applicable Law

      Whether to grant a permanent or temporary injunction is ordinarily within

the sound discretion of the trial court and, on appeal, review of the trial court’s

action is limited to the question of whether the action constituted a clear abuse of

discretion. Computek Computer & Office Supplies Inc. v. Walton, 156 S.W.3d 217,

220 (Tex. App.—Dallas 2005, no pet.). Because an injunction is an equitable

remedy, a trial court weighs the respective conveniences and hardships of the

parties and balances the equities. Hitt v. Mabry, 687 S.W.2d 791, 792 (Tex. App.—

San Antonio 1985, no writ). “We limit the scope of our review to the validity of

the order, without reviewing or deciding the underlying merits, and will not disturb

the order unless it is so arbitrary that it exceeds the bounds of reasonable

discretion.” Henry v. Cox, 520 S.W.3d 28, 33–34 (Tex. 2017) (internal quotes and

footnotes omitted).

      A temporary injunction’s purpose is to preserve the status quo of the

litigation’s subject matter pending a trial on the merits.” TMC Worldwide, L.P. v.

Gray, 178 S.W.3d 29, 36 (Tex. App.—Houston [1st Dist.] 2005, no pet.). To

obtain a temporary injunction, an applicant must plead and prove three elements:

(1) a cause of action against the defendant, (2) a probable right to the relief sought,

and (3) a probable, imminent, and irreparable injury in the interim. Butnaru v. Ford

Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). An injury is irreparable if the injured



                                         –5–
party cannot be adequately compensated in damages or if the damages cannot be

measured by any certain pecuniary standard. TMC Worldwide, 178 S.W.3d at 36.

B.    Is the Injunction Impermissibly Vague in Violation of Rule 683’s
      Specificity Requirements?

      Appellants argue that the temporary injunction fails to meet Rule 683’s

specificity   requirements   because   it   “imposes    sweeping    restrictions   on

communications with persons not named or even adequately described,” and is

therefore impermissibly vague. In essence, appellants complain that the injunction

fails to identify the witnesses and prospective witnesses they are enjoined from

harassing.

      Rule 683 of the Texas Rules of Civil Procedure set forth various

requirements of a temporary injunction. The rule provides, in part, as follows:

      Every order granting an injunction . . . shall set forth the reasons for
      its issuance; shall be specific in terms; shall describe in reasonable
      detail and not by reference to the complaint or other document, the act
      or acts sought to be restrained; and is binding only upon the parties to
      the action, their officers, agents, servants, employees, and attorneys,
      and upon those persons in active concert or participation with them
      who receive actual notice of the order by personal service or
      otherwise.

TEX. R. CIV. P. 683. Accordingly, every order granting an injunction must be

specific in its terms and describe the acts sought to be restrained in reasonable

detail. See TEX. R. CIV. P. 683; Lagos v. Plano Economic Dev. Bd., Inc., 378

S.W.3d 647, 650 (Tex. App.—Dallas 2012, no pet.). The purpose of rule 683’s

specificity requirement is to ensure that parties are adequately informed of the acts

                                        –6–
they are enjoined from doing and the reasons for the injunction. Miller v. Talley

Dunn Gallery, LLC, No. 05-15-00444-CV, 2016 WL 836775, at *5 (Tex. App.—

Dallas Mar. 3, 2016, no pet.) (mem. op); El Tacaso, Inc. v. Jireh Star, Inc., 356

S.W.3d 740, 744 (Tex. App.—Dallas 2011, no pet.). A trial court abuses its

discretion by issuing a temporary injunction order that does not comply with the

requirements of rule 683. Indep. Capital Mgmt., L.L.C. v. Collins, 261 S.W.3d 792,

795 (Tex. App.—Dallas 2008, no pet.).

      At first blush and viewed in isolation, enjoining conduct relating to unnamed

“witnesses” and “potential witnesses” may appear somewhat vague. But when the

order’s language is read in context, particularly regarding the prohibited behavior,

the meaning is specific and clear. Do not engage in unlawful acts. Specifically, the

order enjoins appellants, their principles, agents, employees, and representatives,

and those acting in concert with them from “engaging in conduct to alter or

silence the testimony of a witness or prospective witness in any dispute

involving . . . Sohail” including, but not limited to:

          • trying to bribe a witness prospective witness with money or gifts to
            influence his/her testimony.

          • persuading a witness/ prospective witness to testify falsely
            and/or withhold testimony, information or documents.

          • persuading a witness/prospective witness to elude legal process
            summoning the witness to testify or supply evidence.

          • persuading the witness/prospective witness to be “absent “from
            an official proceeding to which the witness has been legally
            summoned.
                                      –7–
           • threatening to take away or take custody of the witnesses’ or
             prospective witnesses’ children.

           • threatening to harm the witness’ /or prospective witness’ family
             if they testify.

           • sending threatening or intimidating message(s) to a
             witness/prospective witness in an effort to prevent or influence
             testimony.

           • threatening physical force to keep a witness/prospective witness
             from testifying.

           • blackmailing a witness/prospective witness in an attempt to
             prevent or influence their testimony.

           • using social media to                     intimidate       or    frighten      a
             witness/prospective witness.

(Emphasis added). This prohibited conduct pertains to unlawful acts. 1 Hopefully,

appellants do not mean to suggest that if the order named witnesses and potential

witnesses, they would otherwise be free to intimidate, coerce, blackmail, or

otherwise harm individuals who are not named. No court could condone such

untenable conduct, and we are disinclined to condemn an order’s specificity so that

appellants may identify persons they are permitted to harass.

       Appellants rely on Computek Computer & Office Supplies v. Waldren, 156

S.W.3d 217, 223 (Tex. App.—Dallas 2005, no pet.), Retail Svs. WIS Corp. v.

Crossmark, Inc., No. 05-20-00937-CV, 2021 WL 1747033, at *12–14 (Tex.

App.— Dallas May 4, 2021, pet. denied) (mem. op.), and In re Krueger, No. 03-

   1
     Appellants concede that “most” of these activities are illegal but claim that enjoining them from
engaging in illegal activity harms their business reputation.


                                                –8–
12-00838-CV, 2013 WL 2157765, at *9 (Tex. App.—Austin May 16, 2013, no

pet.) (mem. op.) to argue that witnesses and potential witnesses must be named. As

a sister court has recognized, the issue of how an injunction order prohibiting a

class of persons from contacting or dealing with another class of persons should

identify the persons who fall within this class frequently arises in cases enforcing

noncompete clauses. See Hernandez v. Combined Insurance Co. of America, No.

02-20-00225-CV, 2021 WL 520456, at *22 (Tex. App.—Fort Worth Feb. 11,

2021, pet. denied) (mem. op.). But these types of cases, including those cited by

appellants, do not inform our analysis here.

      In Computek, OEM Supplies (OEM) and Michael Williams (Computek’s

owner), were opposing parties in litigation involving Computek’s alleged use of

trade secrets to form a competing company in violation of a covenant not to

compete. Id. at 219–20. Computek had been permanently enjoined “from doing

business, or authorizing anyone else to do business, with any OEM client not listed

on Attachment A or that was a new account set up while Williams worked for

OEM.” Id. at 221. Although Attachment A listed some clients whom Computek

could contact, the injunction did not name or otherwise identify the clients whom

Computek could not contact. Id. Computek contended that due to this lack of

specificity, it could not know whether contacting certain clients violated the

injunction. Id. at 221–22. We agreed, explaining that:



                                        –9–
      [T]hese paragraphs [of the injunction] enjoin Computek from taking
      specific actions involving specific OEM clients who are not identified
      or listed in the permanent injunction, and from using or disclosing
      information and files that are not specifically identified in the
      permanent injunction. Because these OEM clients are not specifically
      named, we agree with Computek that it must ask every non-ABBA
      contact it makes whether it was an OEM client during the relevant
      times, and that question may be construed as “canvassing” or
      “soliciting,” and thus a violation of the permanent injunction. We
      agree with Computek that the permanent injunction lacks specificity
      in this regard.

Id. at 222.

      Similarly, in Retail Services, we concluded that several aspects of the

injunction lacked specificity. Retail Svs., 2021 WL 1747033 at *12-14. For

example, the order defined “covered clients customers” as “those persons or

entities that Crossmark provided services to and that the Former Employees either

had contact with, or received proprietary information about . . . .” Id. at *13. We

concluded that the meaning of “had contact with” was unclear and the definition

did not address how Retail Services would know whom the supervised employees

“had contact with.” Id. We also concluded that a provision enjoining Retail

Services from recruiting “any persons formerly or currently employed by or

associated with Crossmark” lack specificity because “associated with” was

undefined. Id.

      The Krueger court also found that the injunction lacked specificity because

it did not inform Krueger who he was allowed to contact and who he was enjoined

from contacting. Krueger, 2013 Wl 2157765, at *9. As the court observed, “[T]he

                                       –10–
obvious purpose of [Rule 683] is to adequately inform a party of what he is

enjoined from doing and the reason why he is so enjoined.” Id. at *5, (citing El

Tacaso, Inc. v. Jireh Star, Inc., 356 S.W.3d 740, 744 (Tex. App.—Dallas 2011, no

pet.)

        There are several critical distinctions between the cited cases and the present

case. Indeed, as the trial court recognized, the circumstances here are disturbing

and unique and constitute a serious affront to the integrity of the judicial process.

First, the foregoing cases involved legal activity whereas the injunction here

enjoins appellants from engaging in activities the law forbids. See TEX. PENAL

CODE ANN. §36.05(e-3) (criminalizing witness intimidation); TEX. PENAL CODE

ANN. § 37.09 (crime of fabricating evidence); TEX. PENAL CODE ANN. §

37.02(a)(1) (perjury); see also Brookshire Bros., Ltd. v. Aldridge, 438 S.W.3d 9, 24

(Tex. 2014) (discussing spoliation of evidence). In the cited cases, the courts

focused on the specificity of language enjoining legitimate business activity. It is

axiomatic that the purpose of Rule 683’s specificity requirement is to make clear

what parties can and cannot do in the context of what the law otherwise allows.

Enjoining illegal activity involving witnesses and potential witnesses does not run

afoul of this requirement.

        Moreover, the injunctions at issue in the cases appellants cite were not

deemed insufficiently specific merely because the order described individuals by

category or role rather than name. Instead, the orders were not sufficiently specific

                                         –11–
because the meaning and definitions of the categories were unclear. See Computek,

156 S.W.3d at 221–222; Retail Svs., 2021 WL 1747033, at *12–14. There is no

such absence of clarity here.

      Nothing in Rule 683 mandates that individuals be specifically named. In

fact, courts have affirmed injunctions identifying only categories or classes of

persons to whom the order applies. See In re S.V., No. 05-18-00037-CV, 2019 WL

516730, at *9 (Tex. App.—Dallas Feb. 11, 2019, no pet.) (mem. op.) (affirming

permanent injunction enjoying father from contacting children’s “teachers” or

“coaches” who were not named).

      The injunction spells out the details of compliance in clear, specific, and

unambiguous terms so that appellant can readily ascertain the duties and

obligations imposed on them. See Drew v Unauthorized Practice of Law Comm.,

970 S.W.2d 152, 156 (Tex. App.—Austin 1998, pet. denied). Accordingly, we

cannot conclude that the temporary injunction fails to comply with Rule 683’s

specificity requirements.

C.    Is the Injunction Overly Broad?

      Appellants also complain that the injunction is overly broad because it

imposes a constitutionally impermissible prior restraint on communications

undertaken for legitimate business purposes. We disagree.

      An injunction must be as definite, clear, and precise as possible and when

practicable it should inform the defendant of the acts he is restrained from doing.

                                       –12–
San Antonio Bar Ass’n v. Guardian Abstract & Title Co., 291 S.W.2d 697, 702

(Tex. 1956). But it must be in sufficiently broad terms to prevent repetition of the

evil sought to be stopped. Id. An injunction “must not be so broad as to enjoin a

defendant from activities which are a lawful and proper exercise of his rights.” Hitt

v. Mabry, 687 S.W.2d 791, 795 (Tex. App.—San Antonio 1985, no writ).

      Regarding the illegal conduct enjoined, appellants have not identified, nor

are we aware of any authority recognizing a right, constitutional or otherwise, to

engage in illegal activity. Nor can such activity be reasonably described as a

legitimate business purpose.

      The order also prohibits communicating directly with witnesses and

potential witnesses about any dispute with Sohail without counsel present.

Appellants do not specifically complain that the “any dispute” verbiage is vague.

Rather, they challenge only the reference to witnesses and potential witnesses,

insisting that these categories of persons could potentially include all employees of

Wiseman’s Pakistani affiliate as well as non-employee business associates who

may have had contact with Sohail. The record does not reflect whether the

Pakistani affiliate has many or just a few employees, so it is impossible to ascertain

the significance of this application. Regardless, the order does not prohibit all

communication; it relates only to communication about Sohail disputes when that

communication is with someone who is or may be a witness. Moreover, it does not

forbid such communication; it requires that counsel be present when such

                                        –13–
communication occurs. The order does not, as appellants suggest, include every

non-employee who merely had contact with Sohail. Rather, such communications

fall within the scope of the order to the extent that they involve communication

about Sohail disputes. Further, as active participants in the litigation, appellants

cannot reasonably claim they are not well-positioned to know who is or may be a

witness in these disputes.

      The trial court found that the evidence of harassing, intimidating, and

threatening the safety of witnesses and potential witnesses and their families was

credible. Requiring counsel’s presence for future witness communications is not

arbitrary or unreasonable, and in fact, can reasonably be viewed as designed to

hinder future “calculated [efforts] to circumvent the law.” San Antonio Bar Ass’n,

291 S.W.2d at 702. Given the gravity of the situation and the evidence

demonstrating the necessity of deterring future misconduct, the breadth of the

order was required to prevent repetition of the evil sought to be stopped, See id.,

but is not so broad as to prevent appellants’ lawful exercise of legitimate rights.

D.    Probable right to Relief/Eminent Harm/Adequate Remedies

      Appellants argue that there was insufficient evidence to establish a probable

right to recovery, or a probable, irreparable, and imminent injury. They further

argue that injunctive relief was not appropriate because Sohail has adequate legal

remedies. These arguments are not persuasive.



                                        –14–
  1. Injury

      We begin with probable, irreparable, and imminent injury. As the trial court

noted, the request for injunctive relief was atypical in that it was not a request to

preserve the subject matter of the litigation, but rather, a request to protect the

integrity of the judicial process itself. Based on the evidence, the trial court found

that the requested relief was available through the court’s inherent power to protect

the integrity of the judicial process and the court’s jurisdiction.

       There is no question that the court has such inherent power. As this court

has explained:

      A court does not derive its inherent judicial power from legislative
      grant or specific constitutional provision but from the very fact that
      the state constitution has created and charged the court with certain
      duties and responsibilities. The inherent powers of a court are those
      that it may call upon to aid in the exercise of its jurisdiction, in the
      administration of justice, and in the preservation of its independence
      and integrity.

Greiner v. Jameson, 865 S.W.2d 493, 498–99 (Tex. App.—Dallas 1993, writ

denied); see also Eichelberger v. Eichelberger, 582 S.W.2d 395 (Tex. 1979).

Accordingly, trial courts may exercise their inherent power to deter, alleviate, and

counteract any significant interference with their core functions. Davis v. Rupe,

307 S.W.3d 528, 531 (Tex. App.—Dallas 2010, no pet.).

      The court found that intimidating witnesses and suborning perjury is a

species of spoliation because it is an attempt to destroy evidence. We agree. The

destruction of potentially relevant evidence “clearly inhibits courts’ ability to hear

                                         –15–
evidence and accurately determine facts,” and absent the inherent power to protect

against such destruction, courts “would be unable to ensure the proper

administration of justice.” Trevino v. Ortega, 969 S.W.2d 950, 953 (Tex. 1998).

Moreover, “there is no one remedy for every incidence of spoliation; the trial court

must respond appropriately based upon the facts of each individual case.” Id. at

953. In instances where Rule 215 sanctions may not apply, courts have inherent

power to take action that will “aid in the exercise of its jurisdiction, in the

administration of justice, and in the preservation of its independence and integrity.”

Id. at 958, (Baker, J. concurring).

      Here, the court found there was credible evidence of contumacious conduct

undermining the integrity of the judicial process and the court’s jurisdiction. It is

difficult to imagine more express examples of an attempt to subvert the integrity of

the judicial process than witness intimidation and efforts to suborn perjury.

“Coercing or seeking to obtain or manufacture false testimony strikes at the heart

of the judicial system. Lying cannot be condoned in any formal proceeding . . . Our

legal system is dependent on the willingness of the litigants to allow an honest and

true airing of the facts.” Young v. Office if the United States Senate Sergeant at

Arms, 217 F.R.D. 61, 71 (D.D.C. 2003). The trial court correctly concluded that

such calculating attempts to strip the judicial process of the very fiber that makes it

function properly constitutes irreparable harm, not only to Sohail, but to the entire

process.

                                        –16–
  2. Right to relief

      Next, we examine whether Sohail established a probable right to relief.

Appellants argue that Sohail cannot establish a probable right to recovery because

the equitable relief does not follow from any of his causes of action. See Abbott v.

Anti-Defamation League Austin, Sw. & Texoma Regions, 610 S.W.3d 911, 917

(Tex. 2020) (plaintiff must demonstrate claims will probably succeed on merits).

      Citing All. Royalties, LLC v. Boothe, 313 S.W.3d 493, 497 (Tex. App.—

Dallas 2010, no pet.), appellants argue that there must be some connection between

the claims alleged and the conduct sought to be enjoined. We agree with this

general proposition but note that Boothe is unlike this case. In Boothe, our court

concluded that the court abused its discretion by enjoining the termination of a

contract with a third-party in an interpleader action because the contract was not in

any way related to the pleaded claims. In this case, however, Sohail asserted claims

for fraud, fraudulent inducement, breach of contract, breach of fiduciary duty,

corporate waste, and abuse of process arising out of appellants alleged scheme to

cheat him out of his job, investment, and role at the company and induce him to

sign a consulting agreement. The trial court found that plaintiff stated a cause of

action, established a probability of prevailing on the merits of at least one of his

underlying claims and that Sohail proffered evidence that he was forced to resign

under duress. This forced resignation goes to the heart of Sohail’s claims.



                                        –17–
      We review the evidence in the light most favorable to the trial court’s order,

indulging every reasonable inference in its favor. See Inst. Securities v. Hood, 390

S.W.3d 680, 682 (Tex. App.—Dallas 2012, no pet.). The trial court has broad

discretion in determining whether the pleadings and evidence support a temporary

injunction. Intercontinental Terminals Co., LLC v. Vopak N. Am. Inc., 354 S.W.3d

887, 895–96 (Tex. App.—Houston [1st Dist.] 2011, no pet.). The integrity of the

legal process is necessary to properly dispose of both parties’ claims and defenses.

As the injunction serves to protect that process, there was no abuse of that

discretion here.

  3. Adequate remedy at law

      We next consider whether Sohail has an adequate remedy at law. “The

general rule at equity is that before injunctive relief can be obtained, it must appear

that there does not exist an adequate remedy at law.” Butnaru, 84 S.W.3d at 210.

“The party requesting the injunction has the burden to establish that there is no

adequate remedy at law for damages.” Reach Grp., L.L.C. v. Angelina Grp., 173

S.W.3d 834, 838 (Tex. App.—Houston [14th Dist.] 2005, no pet.). “An adequate

remedy at law is one that is as complete, practical, and efficient to the prompt

administration of justice as is equitable relief.” Cardinal Health Staffing Network,

Inc. v. Bowen, 106 S.W.3d 230, 235 (Tex. App.—Houston [1st Dist.] 2003, no

pet.) “An injunction will not issue if damages are sufficient to compensate the

plaintiff for any wrong committed by the defendant and if the damages are subject

                                        –18–
to measurement by an ascertainable pecuniary standard.” Tom James Co. v.

Mendrop, 819 S.W.2d 251, 253 (Tex. App.—Fort Worth 1991, no writ).

      Appellants do not identify any damage remedies that might be available for

witness tampering and disruption of the judicial process. They nonetheless insist

that there are adequate legal remedies to address any future misconduct in the form

of sanctions or an order of contempt. This argument presupposes that such conduct

would be discoverable and capable of being proved. See e.g., Hogg v. Lynch,

Chappell, & Alsup, P.C., 553 S.W.3d 55, 68 (Tex. App.—El Paso 2018, no pet.)

(party cannot be sanctioned for failing to produce evidence if there is no proof that

it existed). It also ignores that the court found witness intimidation has already

occurred, and that judicial action was necessary to prevent subsequent occurrences.

It makes little sense to require further misconduct before a court is permitted take

remedial steps to safeguard the integrity of the process, particularly since the

purpose of injunctive relief is to “preserve the status quo of the litigation’s subject

matter pending a trial on the merits.” Butnaru, 84 S.W.3d at 204.

      The purpose of spoliation sanctions is to “impose an appropriate remedy so

that the parties are restored to a rough approximation of what their positions would

have been were the evidence available.” Brookshire Bros., 438 S.W.3d at 18.

Appellants offer no explanation as to how Sohail might be restored to his former

position if witnesses have altered their testimony or have been so intimidated that

they do not testify at all. Under the circumstances present here, the trial court did

                                        –19–
not abuse its discretion in concluding that there was no adequate legal remedy to

address any recurring bad behavior and the resulting distortion of the judicial

process.

E.    Enjoining the Nonparty Entity

      Appellants also argue that the temporary injunction is void as to non-party

Sybrid because there is no evidence that it had notice of the hearing or the

temporary restraining order or that it was “in active concert or participation” with

the noticed parties.

       Rule 683 identifies specific categories of persons, according to their

relationship to the named defendants, against whom the temporary injunction may

be enforced. These include the “officers, agents, servants, employees, and

attorneys” of the named defendants. TEX. R. CIV. P. 683. Rule 683 also contains a

general category of persons who can be brought within the temporary injunction’s

enforcement: “those persons in active concert or participation with them [the

named defendants] who receive actual notice of the order by personal service or

otherwise.” Id. (Emphasis added).

      We reject appellants’ argument concerning Sybrid’s notice of the hearing.

The rule requires actual notice of the injunction order itself, not the hearing. See id.

Similarly, nothing in the rule requires that Sybrid have notice of the TRO, a prior

order in which it was not named; the notice requirement pertains to the temporary

injunction order enjoining Sybrid.

                                         –20–
       We also reject appellant’s contention that there is no evidence that Sybrid

acts in concert with Wiseman. The record reflects that Wiseman was spun off from

Sybrid in 2017, and Sybrid is one of Wiseman’s members. Sybrid and Wiseman

are both controlled by the same member majority, and Kazi is Sybrid’s CEO. One

of Fiaz’s sworn statements said he had been informed that Wiseman’s executives

planned to take action against him through Sybrid or its affiliates in Pakistan. This

is sufficient to meet the “active concert or participation with” aspect of the rule.

See e.g., Hsin-Chi-Su v. Vantage Drilling Co., 474 S.W.3d 284, 296 (Tex. App.—

Houston [14th Dist.] 2015, pet. denied) (corporation acting in concert with named

party who was corporation’s sole director, shareholder, and officer); Huynh v.

Blanchard, No. 12-20-00198-CV, 2021 WL 3265549, at *9 (Tex. App.—Tyler

July 30, 2021, pet. filed) (mem. op.) (record demonstrated that appellants were

either officers, agents, servants, employees, or persons in active concert with

parties).

F.     International Comity

       Appellants further argue that the order violates principles of international

comity because it inhibits Pakistani authorities from conducting an ongoing

investigation. Appellants’ argument is misplaced.

       As the Texas Supreme Court has explained:

       ‘Comity,’ in the legal sense, is neither a matter of absolute obligation,
       on the one hand, nor of mere courtesy and good will, upon the other.
       But it is the recognition which one nation allows within its territory to

                                        –21–
        the legislative, executive or judicial acts of another nation, having due
        regard both to international duty and convenience, and to the rights of
        its own citizens, or of other persons who are under the protection of its
        laws.

Gannon v. Payne, 706 S.W.2d 304, 306 (Tex. 1986). Appellants offer no

explanation as to how the prohibition against bribing, harming, and intimidating

witnesses and potential witnesses involved a Texas judicial proceeding interferes

with official legislative, judicial, or executive acts in Pakistan or impedes a

criminal investigation. 2 Contrary to appellants’ suggestion, the Texas lawsuit does

not concern a foreign nation, but rather involves Texas parties, including a Texas

company, and some witnesses who reside abroad. Moreover, while we do not

underestimate the need for courts’ actions to advance the rule of law among

nations, the integrity of the judicial process in this country is our foremost concern.

The trial court’s order here expressed concern for and was specifically tailored to

maintain the integrity of that process in this lawsuit.




    2
      In addition, while appellants do not suggest that any investigating Pakistani officials are witnesses
or potential witnesses, to the extent that they may be because the investigation involves communication
about appellants’ disputes with Sohail, appellants have not explained how counsel’s presence would in
any way impede that investigation or process.


                                                  –22–
                                     III. CONCLUSION

      Having resolved appellants’ issue and subsidiary arguments against them,

we affirm the trial court’s order.




                                              /Dennise Garcia/
                                              DENNISE GARCIA
                                              JUSTICE
210432F.P05




                                          –23–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ANWAR KAZI, ZAMEER                            On Appeal from the 101st Judicial
SACHEDINA, ROHIT SHARMA,                      District Court, Dallas County, Texas
AND WISEMAN INNOVATIONS,                      Trial Court Cause No. DC-20-09713.
LLC., Appellants                              Opinion delivered by Justice Garcia.
                                              Justices Myers and Molberg
No. 05-21-00432-CV          V.                participating.

MOHAMMAD SOHAIL, Appellee

    In accordance with this Court’s opinion of this date, the trial court’s order is
AFFIRMED.

       It is ORDERED that appellee MOHAMMAD SOHAIL recover his costs of
this appeal from appellant ANWAR KAZI, ZAMEER SACHEDINA, ROHIT
SHARMA, AND WISEMAN INNOVATIONS, LLC..


Judgment entered January 24, 2022.




                                       –24–